DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 7, 2021 has been entered. 
Claims 1-2, 6-17, 20, 26 and 45 have been canceled. 
Claims 3-5, 18 and 19 are pending in this application.
 
Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered and they are persuasive. Therefore, the Examiner hereby withdrawals all objections and rejections set forth in the previous Action mailed December 7, 2020.

Drawings
The replacement drawings of Figures 1 and 2 were received on June 7, 2021 and are acceptable. Therefore, the drawings submitted on January 23, 2020 with the replacement drawings received on June 7, 2021 are acceptable.

Allowable Subject Matter
Claims 3-5, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, Jang et al. (U.S. Patent Application Publication No. 2020/0177309 A1) discloses: A method of operation of a transmit node in a wireless communication system, the method comprising:
performing polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits wherein (Paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.”
The Examiner finds the encoding of at least one information bit (i.e., a range that incorporates more than one bit) through polar coding based on a first sequence as disclosed in Jang teaches the claimed “performing polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits”. Specifically, the Examiner finds the at least one information bit teaches the encoding of two information bits through polar coding.):
the K information bits are mapped to the first K bit locations in an information sequence SN, the information sequence SN being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length (Paragraph [0073]: “FIG. 3 is a diagram illustrating a method for generating a symmetric polar code sequence according to a disclosed embodiment, and FIG. 4 is a diagram illustrating a method for designing a 2N-length symmetrically-structured sequence while maintaining a sequence for a polar code according to a disclosed embodiment.”
Paragraph [0075]: “A sequence QN optimized at length N is designed to obtain a 2N-length symmetrically-structured sequence. Here, the symmetrically-structured sequence means a sequence designed such that index 15 321 and index 0 336 are symmetric in the sequence at code length N=16 in the case where the 2N-length index sequence includes indices i=0,1,2, . . . , 2N as shown in FIG. 3. A 2N-length symmetrically-structured sequence may be designed such that the order of the indices of the sequence QN is maintained as shown in FIG. 4 in which a N 400 designed at length N=8 and the symmetrically-paired sequence QN′ 410 are maintained. That is, the sequence S 420 to be designed at length 2N is assigned indices in order. In more detail, in the case of adding an index at the top of the sequence, it may be possible to calculate penalties of the best channel index 7 401 of the N-length sequence QN 400 and the best channel index 15 411 of sequence QN′ 410 using T sequences {S1, S2, . . . , ST} designed to be optimized at T code rates “{R1, R2, . . . , RT} at N=16 and add the index with the lowest penalty between the two indices to sequence S 420 and an index that is symmetrically paired with the selected index to a sequence at a symmetric location of sequence S 420. That is, if index 15 411 of sequence QN′ has a penalty value less than that of index 7 401 of sequence QN, index 15 is added to a location 421 of the 2N-length sequence S 420, and index 0 that is symmetrically-paired with index 15 is added to the symmetrical location 436 of the location 421 in sequence S.”
The Examiner finds the 2N-length symmetrically-structured sequence having ranked indices (i.e., i=0,1,2, . . . 15) locations among the 2N-length sequence as illustrated in Figure 4 of Jang teaches the claimed “K information bits are mapped to the first K bit locations in an information sequence SN, the information sequence SN being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length”.);
a size of the information sequence SN is greater than or equal to K (The Examiner finds the 2N-length symmetrically-structured sequence being a length of 16 is larger than the two information bits being encoded as illustrated in Figure 4 of Jang teaches the claimed “a size of the information sequence SN is greater than or equal to K”.); and
the information sequence SN is optimized for the specific value of the code length (N) (Paragraph [0075]: “A sequence QN optimized at length N is designed to obtain a 2N-length symmetrically-structured sequence. Here, the symmetrically-structured sequence means a N is maintained as shown in FIG. 4 in which a symmertrically-structured index sequence S 420 with length 2N=16 is designed such that index orders of the sequence QN 400 designed at length N=8 and the symmetrically-paired sequence QN′ 410 are maintained. That is, the sequence S 420 to be designed at length 2N is assigned indices in order. In more detail, in the case of adding an index at the top of the sequence, it may be possible to calculate penalties of the best channel index 7 401 of the N-length sequence QN 400 and the best channel index 15 411 of sequence QN′ 410 using T sequences {S1, S2, . . . , ST} designed to be optimized at T code rates “{R1, R2, . . . , RT} at N=16 and add the index with the lowest penalty between the two indices to sequence S 420 and an index that is symmetrically paired with the selected index to a sequence at a symmetric location of sequence S 420. That is, if index 15 411 of sequence QN′ has a penalty value less than that of index 7 401 of sequence QN, index 15 is added to a location 421 of the 2N-length sequence S 420, and index 0 that is symmetrically-paired with index 15 is added to the symmetrical location 436 of the location 421 in sequence S.”
The Examiner finds the sequence QN optimized at length N and designed to obtain a 2N-length symmetrically-structured sequence as disclosed in Jang teaches the claimed “the information sequence SN is optimized for the specific value of the code length (N)”.).
However, the Examiner finds Jang does not teach or suggest the claimed “wherein N=512, and the information sequence SN is:                         
                            
                                
                                    S
                                
                                
                                    512
                                
                                
                                    1
                                
                            
                        
                    =[511 510 509 507 503 495 508 479 506 505 502 447 501 494 499 493 383 478 491 477 504 487 475 446 255 500 445 471 498 443 492 382 497 463 490 439 381 476 489 486 379 431 474 485 254 375 473 444 470 253 483 415 442 469 367 251 496 462 441 467 438 380 461 247 351 488 437 378 459 430 239 435 484 377 429 374 472 455 319 252 482 414 373 427 223 468 366 481 250 413 371 440 423 365 466 249 411 460 
Independent claims 4 and 5 recite similar limitations as independent claim 3 and therefore, the Examiner finds claims 4 and 5 are allowable for the same reasons as set forth above in claim 3.
	Claims 18-19 are also allowable due to their dependency on an allowable base claim.



Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112